Citation Nr: 1117098	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  02-21 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left thigh injury, previously claimed as a left thigh tumor, and, if so, whether the reopened claim may be granted.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a lumbar spine disability, previously claimed as a back injury, and, if so, whether the reopened claim may be granted.


REPRESENTATION

Appellant represented by:	Attorney Daniel G. Krasnegor


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2001 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In September 2004, the Board reopened the previously denied claims and denied service connection for residuals of left thigh muscle injury and lumbar spine injury.  That decision was appealed to the U.S. Court of Appeals for Veterans Claims (Court).  The record contains a Joint Motion for Remand, dated July 2005, wherein the Veteran's attorney and the VA General Counsel agreed to remand of the appeal for compliance with the statutory duty to assist and to provide the Veteran a VA examination.  In a July 2005 Order, the Court granted the Joint Motion, vacated the Board's September 2004 decision, and remanded the case to the Board.  In January 2006 and April 2009 the Board remanded the Veteran's claim for evidentiary development consistent with the Joint Motion and Order.  

In September 2009 the Board remanded the Veteran's claim for the RO to associate lay statements, which the Veteran's attorney indicated had been sent to the RO, with the claims file.  The Veteran's attorney responded in writing that the claim should be returned to the Board for adjudication because the statements were not dispositive.  In a November 2009 decision, the Board again found that new and material evidence had been submitted to reopen the previously denied claim of service connection for a left thigh muscle injury and lumbar spine injury, and the Board denied the underlying claims.  That decision was appealed to the Court.  In a November 2010 Memorandum Decision, the Court vacated the Board's November 2010 decision, and remanded the case to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

The Veteran died on January [redacted], 2011, during the course of his appeal to the Board.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008). 

As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


